
	
		II
		111th CONGRESS
		1st Session
		S. 2837
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2009
			Mrs. Lincoln introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part E of title IV of the Social Security Act to
		  examine and improve the child welfare workforce, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Child Welfare Workforce
			 Improvement Act.
		2.FindingsCongress finds the following:
			(1)(A)Research indicates that
			 child welfare staff face a variety of obstacles that hinder their effective
			 work with children and families in the child welfare system. These obstacles
			 include barriers described in subparagraphs (B) through (D).
				(B)High caseload and high workload levels
			 prevent child welfare staff from working intensively with children and families
			 and monitoring their progress carefully.
				(C)Child welfare staff report an absence
			 of sufficient access to supervision, mentoring, and professional advancement. A
			 lack of access to supervision, mentoring, and professional advancement
			 contributes to staff burnout and turnover.
				(D)States report difficulty hiring and
			 retaining quality child welfare staff. The average tenure of such a staff
			 member is less than 2 years. In addition to the increased cost of hiring and
			 training new child welfare staff, high turnover rates among such staff are
			 associated with multiple placements of children in foster care, longer lengths
			 of stays in foster care, lower rates of permanency, and failed efforts at
			 family reunification. Lengthy periods of foster care increase costs for child
			 welfare agencies, as maintaining children in foster care is more expensive than
			 adoption, reunification, or other permanency options.
				(2)Supervision,
			 staff preparation and training, caseloads, workloads, data and accountability,
			 working conditions, cultural competence, and leadership are key components of
			 an effective child welfare workforce. There are few incentives in Federal law
			 that encourage improvements in these key areas.
			(3)Current
			 restrictions on Federal funding under part E of title IV of the Social Security
			 Act for training of child welfare staff create barriers to staff and children
			 fully benefitting from this important program. The related Federal funding
			 procedures are linked to an outdated income eligibility requirement and
			 administered in a way that fails to recognize the scope of work and types of
			 staff who are working with children in the child welfare system.
			3.DefinitionsSection 475 of the Social Security Act (42
			 U.S.C. 675) is amended by adding at the end the following:
			
				(9)The term
				child welfare staff means—
					(A)employees of
				State, tribal, or local child welfare agencies, who are working with children
				and families that have contact with such a child welfare agency, in order to
				promote safety, permanence, and well-being for children and families;
				and
					(B)employees of
				State-licensed or State-approved nonprofit private agencies, who are working
				with children and families that have contact with a State, tribal, or local
				child welfare agency in order to promote safety, permanence, and well-being for
				children and families.
					(10)The term
				related professionals, used with respect to child welfare staff,
				means individuals employed by public or nonprofit private agencies in child-
				and family-serving fields including education, health, mental health, substance
				abuse prevention and treatment, juvenile justice, law enforcement, and domestic
				violence, who work with children and families that have contact with a State,
				tribal, or local child welfare
				agency.
				.
		4.Data collection
			 and research to increase accountability for outcomes for childrenPart E of title IV of the Social Security
			 Act (42 U.S.C. 670 et seq.) is amended by inserting after section 479B the
			 following:
			
				479C.Data
				collection and research to increase accountability for outcomes for
				children
					(a)National child
				welfare staff study
						(1)Study and
				reportThe Secretary shall
				enter into an agreement with the National Academy of Sciences, under which the
				National Academy of Sciences shall—
							(A)conduct a national study of child welfare
				staff, highlighting promising approaches, to—
								(i)examine and
				provide findings related to the demographic and other characteristics of child
				welfare staff, including compensation, academic degrees held, education and
				training received, and turnover;
								(ii)examine and
				provide findings regarding factors contributing to child welfare staff turnover
				and strategies that have been effective in reducing the turnover by type of
				child welfare services, including preventive, protective, foster care,
				independent living, adoption, and kinship care services;
								(iii)(I)examine and provide
				findings regarding strengths and challenges present in the working relationship
				between child welfare staff, legal and court staff, and other related
				professionals; and
									(II)make recommendations regarding how this
				working relationship may be improved;
									(iv)examine and
				provide findings, and make recommendations, regarding appropriate overall
				workloads and caseloads for all child welfare staff, including appropriate
				workloads and caseloads for supervisors, analyzed by type of child welfare
				staff member supervised, including those providing child welfare services,
				including preventive, protective, foster care, independent living, adoption,
				and kinship care services, and appropriate measurement of such overall
				workloads and caseloads;
								(v)(I)examine and provide
				findings related to policy and practice regarding education level and training
				requirements for child welfare staff by type of work, including providing
				preventive, protective, foster care, adoption, and kinship care services;
				and
									(II)make recommendations regarding
				appropriate education levels and training to ensure competent child welfare
				staff; and
									(vi)(I)examine and provide
				findings related to the kinds of data available to or collected by State or
				local child welfare agencies with regard to child welfare staff;
									(II)examine the methods and kinds of data on
				child welfare staff that States report to the Secretary through the data
				collection systems authorized under section 103(c)(1)(C) of the Child Abuse
				Prevention and Treatment Act, section 477(f) of the Social Security Act (42
				U.S.C. 677(f)), and section 479 of that Act (42 U.S.C. 679);
									(III)make recommendations on how States
				might collect data on child welfare staff, including data on the type of work
				staff are performing, and report the data to the Secretary, regularly and in a
				manner that enables the data to be linked to the outcomes achieved for
				individual children served by the State or local child welfare agency involved,
				which shall include—
										(aa)a means of incorporating the data
				into the data collection system authorized under section 479 of the Social
				Security Act (42 U.S.C. 679); and
										(bb)as appropriate, a means of linking
				the data to the information collected through the data collection systems
				authorized under section 103(c)(1)(C) of the Child Abuse Prevention and
				Treatment Act and under section 477(f) of the Social Security Act (42 U.S.C.
				677(f)); and
										(IV)examine and provide findings regarding
				the impact of data collection procedures and requirements on child welfare
				staff, and make recommendations for collecting data on child welfare staff in
				such a way that the attention and time of child welfare staff are not diverted
				from providing services to children and families in order to meet data
				collection requirements; and
									(B)not later that 18
				months after the date on which the Secretary and the National Academy of
				Sciences enter into the agreement, submit a report containing the results of
				the study, including the findings and recommendations described in subparagraph
				(A), to the Secretary.
							(2)Consultation
				with Indian tribes and tribal organizationsThe agreement entered
				into by the Secretary and the National Academy of Sciences under paragraph (1)
				shall require that, in conducting the study described in that paragraph, the
				National Academy of Sciences shall consult with Indian tribes and tribal
				organizations (as defined in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b)) regarding any aspects of the study
				that will address tribal-specific or unique issues, concerns, or special
				circumstances with respect to Indian children and their families.
						(3)Report to
				CongressNot later than 3 months after receiving the report
				submitted under paragraph (1)(B), the Secretary shall transmit the report to
				the appropriate committees of Congress, along with a description of how the
				Secretary plans to consult with State administrators, Indian tribes and tribal
				organizations, child welfare staff, and other appropriate stakeholders to issue
				the proposed regulations described in subsection (b)(1).
						(4)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out paragraph (1), $5,000,000 for fiscal years 2010 through 2014.
						(b)Collection and
				reporting of data on child welfare staff
						(1)Proposed
				regulationsThe Secretary shall consult with State
				administrators, child welfare staff, and other appropriate stakeholders and,
				not later than 12 months after receiving the report described in subsection
				(a)(1)(B), shall issue proposed regulations, which shall—
							(A)be based on the
				recommendations in the report; and
							(B)require States to
				collect data on child welfare staff, and report the data to the Secretary,
				regularly and in a manner that enables the data to be linked to the outcomes
				achieved for individual children served by the State or local child welfare
				agency involved, which shall include—
								(i)a
				means of incorporating the data into the data collection system authorized
				under section 479 of the Social Security Act (42 U.S.C. 679); and
								(ii)as appropriate,
				a means of linking the data to the information collected through the data
				collection systems authorized under section 103(c)(1)(C) of the Child Abuse
				Prevention and Treatment Act and under section 477(f) of the Social Security
				Act (42 U.S.C. 677(f)).
								(2)Final
				regulationsNot later than 2 years after receiving the report
				described in subsection (a)(1)(B), the Secretary shall issue final regulations
				that meet the requirements of subparagraphs (A) and (B) of paragraph
				(1).
						.
		5.Removal of
			 barriers to providing training for child welfare staff and related
			 professionals under parts B and E of title IV of the Social Security
			 Act
			(a)Removal of
			 certain funding restrictions
				(1)In
			 generalSection 474 of the Social Security Act (42 U.S.C. 672) is
			 amended by adding at the end the following new subsection:
					
						(h)Training
				expenditures To develop and improve the child welfare workforce
							(1)De-linking of
				AFDC eligibility criteriaThe Secretary shall treat as necessary
				for the proper and efficient administration of the State plan all expenditures
				by a State for training activities described in subparagraph (A) or (B) of
				subsection (a)(3) without regard to whether individuals participating in such
				activities include individuals providing services or treatment to foster or
				adoptive children other than those on behalf of whom foster care maintenance
				payments, kinship guardianship assistance payments, or adoption assistance
				payments may be made under this part.
							(2)Removal of
				prohibition on funding State share from private sources for expenditures for
				training partnerships with private nonprofit educational
				institutionsWith respect to expenditures by a State for short-
				and long-term training at educational institutions through grants to such
				institutions or by direct financial assistance to students enrolled in such
				institutions for which Federal payments are provided under subparagraph (A) or
				(B) of subsection (a)(3) funds from private nonprofit educational institutions
				may be considered as the State's share in claiming Federal reimbursement for
				such expenditures without regard to any requirement that the funds—
								(A)be transferred to
				the State or local agency and under its administrative control;
								(B)be donated
				without any restriction which would require their use for the training of a
				particular individual or at particular facilities or institutions; or
								(C)do not revert to
				the private source's facility or use.
								(3)RequirementA
				State shall spend an amount equal to the amount of savings (if any) in State
				expenditures under this part resulting from the application of paragraphs (1)
				and (2) to all applicable children for a fiscal year to provide for workforce
				improvements to benefit children in the child welfare
				system.
							.
				(2)Conforming
			 amendmentsSection 474(a)(3) of the Social Security Act (42
			 U.S.C. 674(a)(3)) is amended—
					(A)in the matter
			 preceding subparagraph (A), by inserting subsection (h) and
			 before section 472(i);
					(B)in subparagraph
			 (A), by striking per centum and inserting
			 percent; and
					(C)in subparagraph
			 (B), by striking receiving assistance under this part.
					(b)Definition of
			 child welfare staff and related professionalsSection 474(a)(3)
			 of the Social Security Act (42 U.S.C. 674(a)(3)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking for the provision of child
			 placement services and inserting to ensure safety, permanency,
			 and well-being for children;
				(2)in subparagraph
			 (A)—
					(A)by striking
			 personnel and inserting child welfare staff;
			 and
					(B)by inserting
			 or by State-licensed or State-approved nonprofit private
			 agencies, after political subdivision,; and
					(3)in subparagraph
			 (B) (as amended by subsection (a)(2)(C))—
					(A)by inserting
			 (i) after (B);
					(B)by adding
			 and after contract,; and
					(C)by adding at the
			 end the following new subclause:
						
							(ii)75 percent of so much of such
				expenditures as are for the short-term training of related professionals to the
				extent that such training pertains to the way in which those related
				professionals work with children and families that have contact with the State
				agency or the local agency administering the plan in the political
				subdivision,
							.
					(c)State plan
			 requirement for annual evaluation and assessment of training and staff
			 development activities under parts B and ESection 471(a)(7) of
			 the Social Security Act (42 U.S.C. 671(a)(7)) is amended—
				(1)by striking
			 will monitor and inserting “will—
					
						(A)monitor
						;
				(2)by adding
			 and after the semicolon; and
				(3)by adding the
			 following new subparagraph:
					
						(B)with respect to
				training activities for which Federal payments are provided under subparagraph
				(A) or (B) of 474(a)(3), establish and maintain a plan for evaluation of such
				activities, and of the child welfare services staff development and training
				conducted by the State in accordance with section 422(b)(4)(B), that includes
				at least an annual assessment of the nature of the such activities and such
				staff development and training, the types of staff trained and developed, and
				the intended and actual impact of the training and staff development activities
				on participating staff, and on children and
				families;
						.
				(d)Effective
			 Date
				(1)In
			 generalThe amendments made by this section shall take effect on
			 the 1st day of the 1st calendar quarter that begins on or after the date of the
			 enactment of this Act, without regard to whether regulations to implement the
			 amendment are promulgated by such date.
				(2)Delay permitted
			 if state legislation requiredIn the case of a State plan
			 approved under section 471 of the Social Security Act which requires State
			 legislation (other than legislation appropriating funds) in order for the plan
			 to meet the additional requirements imposed by the amendment made by subsection
			 (a) of this section, the State plan shall not be regarded as failing to comply
			 with the additional requirements solely on the basis of the failure of the plan
			 to meet the additional requirements before the first day of the first calendar
			 quarter beginning after the close of the first regular session of the State
			 legislature that begins after the date of the enactment of this Act. For
			 purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of such session shall be deemed to be a separate
			 regular session of the State legislature.
				6.Comprehensive
			 child welfare workforce improvement demonstration programPart E of title IV of the Social Security
			 Act (42 U.S.C. 670 et seq.), as amended by section 4, is amended by inserting
			 after section 479C the following:
			
				479D.Comprehensive
				child welfare workforce improvement demonstration program
					(a)PurposeThe purpose of this section is to establish
				a competitive child welfare workforce improvement demonstration program to
				assist eligible entities in developing and implementing child welfare workforce
				improvement plans to help facilitate implementation of the essential components
				of an effective child welfare workforce, throughout the child welfare
				continuum, from preventing child abuse and neglect through ensuring and
				supporting permanent families for children, in order to meet the needs of the
				children and families served by that workforce. Such plans shall be designed to
				ensure that the child welfare workforce—
						(1)is able to accurately assess and provide
				what children and families need;
						(2)has the resources needed to support its
				work; and
						(3)is connected to the communities and
				families it serves.
						(b)ApplicationAn
				eligible entity that desires to receive a demonstration grant under this
				section shall submit to the Secretary, at such time and in such manner as the
				Secretary may require, an application that includes information regarding how
				the entity shall implement each of the components required under the planning
				and implementation phases described in subsection (c).
					(c)Planning and
				implementation phases
						(1)Phase 1:
				Required planning components
							(A)Establishment
				of the Child Welfare Workforce Quality Improvement Task Force
								(i)In
				generalThe eligible entity shall ensure that the State agency
				responsible for administering programs under part B and this part establishes a
				Child Welfare Workforce Quality Improvement Task Force (in this section
				referred to as the Task Force), with broad representation from
				those groups that have a stake in child welfare workforce improvements,
				including representatives of public and private child welfare agencies, schools
				of social work and other educational institutions that prepare child welfare
				workers for employment, labor unions representing the child welfare workforce,
				court personnel, advocates for children and families, youth and parents who
				have been involved in the child welfare system, and, where possible,
				researchers who have studied the child welfare workforce.
								(ii)Application
				descriptionThe application submitted under subsection (b) shall
				include a description of the members of the Task Force, the role of the Task
				Force in guiding the assessment of the child welfare workforce, and the
				development, implementation, and ongoing monitoring of a plan for improving the
				quality of the child welfare workforce, and whether the Task Force is a new
				stand-alone entity, an already constituted entity, or a newly established
				entity that has been added to an overarching quality improvement workforce
				group in the State.
								(B)Assessment of
				the Child Welfare Workforce
								(i)In
				generalThe eligible entity, in collaboration with the Task
				Force, shall conduct an assessment of the adequacy of support for the child
				welfare workforce in each of the areas described in clause (iii) and shall
				propose improvements, with specific reference to the goals to be
				achieved.
								(ii)Application
				descriptionThe application submitted under subsection (b) shall
				include a description of how the assessment required under clause (i) is to be
				conducted and by whom, the extent to which staff and management will be
				involved in the assessment, and the amount of effort underway to support the
				workforce in each of the areas described in clause (iii).
								(iii)Areas
				describedThe areas described in this clause are the
				following:
									(I)Area
				1The ability of the child welfare workforce to accurately assess
				and provide what children and families need including provisions for—
										(aa)education and
				training of child welfare staff prior to employment;
										(bb)ongoing training
				and professional development activities;
										(cc)supervision and
				mentoring of staff;
										(dd)compensation,
				including salary and benefits; and
										(ee)promotion of
				positive leadership and leadership skills to help workers carry out their
				responsibilities.
										(II)Area
				2The adequacy of the resources necessary to support the child
				welfare workforce’s work with children and families including—
										(aa)the
				manageability of caseload and workloads carried by workers, supervisors and
				managers;
										(bb)the
				appropriateness of the organizational environment to the agency’s
				mission;
										(cc)efforts being
				taken to promote recruitment, selection, and retention;
										(dd)the
				effectiveness of oversight and accountability mechanisms in regularly assessing
				performance;
										(ee)the timeliness
				and accuracy of data available to the child welfare staff for use in case
				management;
										(ff)the quality of
				practice enhancing research and evaluations available to the child welfare
				staff;
										(gg)access to
				services and resources available to children and families at the Federal,
				State, and local levels and within and across child serving systems;
										(hh)appropriate
				supports to address the physical and emotional challenges facing staff,
				including secondary trauma, and technological resources to assist the staff and
				enhance their safety;
										(ii)safety and
				suitability of the working conditions encountered by staff;
										(jj)funding for
				workforce improvements; and
										(kk)the ability to
				monitor and evaluate workforce improvements and their impact on the
				workforce.
										(III)Area
				3The supports to help connect the child welfare workforce to the
				children and families it serves including—
										(aa)strategies to
				improve workers’ cultural competence and sensitivity;
										(bb)the knowledge
				and skills necessary to engage and build on the strengths of children and
				families and the community to promote effective work with them; and
										(cc)the capacity to
				work with and educate staff and others from community agencies and
				organizations (such as education, health, mental health, substance abuse
				prevention and treatment, juvenile justice, law enforcement, and domestic
				violence agencies and organizations, and courts) about the work of child
				welfare agencies with children and families.
										(C)Report on the
				needs assessmentThe application submitted under subsection (b)
				shall include an assurance that, if a grant is received, the eligible entity
				shall provide at the end of the planning year, a report on the assessment
				conducted under subparagraph (B), that includes the findings from the
				assessment, the areas identified as needing improvement, the goals for making
				those improvements, and the rationale for targeting those goals.
							(D)Permission to
				By-pass the Planning PhaseAn eligible entity that has already
				conducted a child welfare workforce needs assessment may submit a report that
				includes the information required under subparagraph (C) in lieu of receiving
				grant funds for conducting the assessment required under subparagraph
				(B).
							(2)Phase 2:
				required implementation components for child welfare workforce
				improvementsAn eligible entity that has completed the phase 1
				required components described in paragraph (1), or has bypassed the planning
				phase pursuant to subparagraph (D) of such paragraph, and that intends to
				continue to participate in the demonstration program, shall submit a phase 2
				application that contains the following:
							(A)Report on needs
				assessmentA copy of the report required under paragraph
				(1)(C).
							(B)Statement of
				goalsA description of the annual and interim goals for improving
				the child welfare workforce that the eligible entity plans to achieve with
				funds awarded under the demonstration program, which shall include at least 1
				goal for each of the areas identified in the report on needs assessment as
				needing improvement, unless the eligible entity can justify why a goal for the
				area is not necessary.
							(C)Proposed use of
				fundsA description of how the eligible entity proposes to use
				such funds to achieve the goals described in subparagraph (B) and how such
				activities are expected to improve the child welfare workforce and child
				outcomes, and which may include training and technical assistance, data and
				technological resources, recruitment and retention strategies, oversight and
				accountability mechanisms, monitoring and evaluation mechanisms, community
				outreach activities, and other activities intended to improve the quality of
				the child welfare workforce in particular areas, improve child outcomes and
				assist eligible entities with implementation of program improvement plans and
				performance in the program reviews conducted under section 1123A.
							(D)Progress
				indicatorsA description of what indicators will be used to
				measure progress in achieving the annual and interim goals specified in
				subparagraph (B) and how the Child Welfare Workforce Quality Improvement Task
				Force established under paragraph (1)(A) shall be involved in monitoring such
				progress.
							(d)Number of
				grants; duration; amount and matching requirements; preferences
						(1)In
				generalThe Secretary may award not more than 15 grants to carry
				out phase 1 under this subsection and not more than 15 grants to carry out
				phase 2.
						(2)DurationA
				phase 1 planning grant shall be awarded for a 1-year period. A phase 2 grant
				shall be awarded for a period that is not less than 4 years but not more than 5
				years. A phase 2 grant may be terminated before the end of the period for which
				the grant is awarded if the eligible entity receiving the grant requests that
				it be terminated or the Secretary determines that the entity has not made
				sufficient progress toward achieving the annual and interim goals identified in
				the application for the grant.
						(3)Amount and
				matching requirements
							(A)Phase 1
				planning grantsA phase 1 planning grant awarded to an eligible
				entity shall not exceed $100,000 and the eligible entity shall be required to
				provide 25 percent of the costs attributable to carrying out the activities
				specified in the grant application.
							(B)Phase 2
				implementation grants
								(i)In
				generalA phase 2 implementation grant awarded to an eligible
				entity shall be not less than $250,000 for each year for which the grant is
				awarded and the eligible entity shall be required to provide the applicable
				percentage of the costs attributable to carrying out the activities specified
				in the grant application.
								(ii)Applicable
				percentageFor purposes of clause (i), the applicable percentage
				specified in this clause is—
									(I)in the first year
				for which the grant is awarded, 10 percent; and
									(II)in the second
				and third such years, 15 and 20 percent, respectively; and
									(III)in the fourth,
				and if applicable, fifth such years, 25 percent.
									(C)Determination
				of amount of non-federal contribution; limitation on in-kind
				contributions
								(i)In
				generalSubject to clause (ii), non-Federal funds required to be
				provided under subparagraphs (A) and (B) may be in cash or in kind, fairly
				evaluated, including plant, equipment, or service. Amounts provided by the
				Federal Government, and any portion of any service subsidized by the Federal
				Government, may not be included in determining the amount of such non-Federal
				funds.
								(ii)Limitation on
				in-kind contributionsAt least 50 percent of the non-Federal
				funds required to be provided under subparagraphs (A) and (B) shall be in
				cash.
								(iii)SourcesAn
				entity that an eligible entity has established a partnership or collaboration
				with for purposes of carrying out activities under a grant awarded under this
				section may be a source of contributions for the non-Federal funds the eligible
				entity is required to provide under subparagraphs (A) and (B).
								(4)PreferencesIn
				awarding grants under the demonstration program, the Secretary shall give
				preference to awarding grants to eligible entities that demonstrate in the
				grant application that the entity has established partnerships or
				collaborations with other entities, such as private nonprofit agencies,
				universities or colleges, and other entities that advocate for improvements in
				the child welfare workforce to improve outcomes for children and
				families.
						(e)Technical
				assistance and evaluation
						(1)Technical
				assistance
							(A)In
				generalThe Secretary shall request the National Child Welfare
				Workforce Institute to provide technical assistance to eligible entities
				awarded grants under the demonstration program through the period for which
				such grants are awarded and, in providing such assistance, to collaborate with
				the National Resource Center for Tribes established under the Administration
				for Children and Families of the Department of Health and Human Services with
				respect to activities carried out under such grants that affect tribal welfare
				programs or Indian children and their families.
							(B)Specific
				requirementsThe technical assistance provided in accordance with
				subparagraph (A) shall be designed to assist eligible entities in assessing
				their child welfare workforce, identifying the improvements that have been made
				with respect to such workforce and those still needed, and developing and
				implementing a work plan for implementing the components of an effective child
				welfare workforce described in subsection (a).
							(2)EvaluationThe
				Secretary shall, by grant, contract, or interagency agreement, conduct an
				evaluation of the demonstration program established under this section. Such
				evaluation shall include an assessment of the gains made by eligible entities
				in achieving an effective child welfare workforce, the activities and methods
				used in making such achievements, and the impact on outcomes for children and
				families.
						(f)Reward for
				successful achievement of implementation goalsIf, upon the
				conclusion of the last year for which a phase 2 implementation grant is awarded
				to an eligible entity, the Secretary determines that the entity has
				successfully achieved the goals identified in subsection (c)(2)(B):
						(1)Increase in
				federal matching rateIf the entity is a State or Indian tribal
				organization or consortium, section 474(a)(3)(E) shall be applied to the State
				or Indian tribal organization or consortium, by substituting 53
				percent for one-half with respect to amounts expended
				for fiscal year quarters during the 5-year period that begins with the first
				fiscal year quarter that begins after the end of the last fiscal year quarter
				for which a grant is awarded under this section.
						(2)Payments to
				countiesIf the entity is a county or a consortium of counties,
				the Secretary shall—
							(A)require the State
				in which the county or consortium is located, as a condition for receiving
				payments under section 474(a)(3)(E) for the first fiscal year quarter of the
				5-year period described in paragraph (1), to include in the cost report
				submitted by the State for the quarter the aggregate administrative costs
				incurred by the county or consortium in carrying out the grant (for all years
				for which the grant was conducted by the county or consortium);
							(B)increase the
				amount paid to the State under section 474(a)(3)(E) for such quarter by an
				amount equal to 53 percent of such aggregate administrative costs; and
							(C)require the
				State, as a condition for receiving payments under such section for such
				quarter, to pass-through the additional amount paid to the State under
				subparagraph (B) to the county or consortium.
							(g)Definition of
				eligible entityIn this section, the term eligible
				entity means—
						(1)for purposes of
				phase 1 of the demonstration program established under this section, the State
				agency responsible for administering part B and this part, or an Indian tribal
				organization or a consortium of such organizations with an approved plan under
				section 479B. Such term may include a county, or a consortium of counties, with
				more than 1,000,000 residents, but only if the State agency responsible for
				administering part B and this part for the State in which the county is located
				does not submit an application to participate in such phase; and
						(2)for purposes of
				phase 2 of such demonstration program, an eligible entity awarded a grant for
				phase 1 that successfully completed the required components of that phase or
				bypassed that phase pursuant to subsection (c)(1)(D).
						(h)Appropriation
						(1)In
				generalSubject to paragraphs (2) and (3), out of any money in
				the Treasury of the United States not otherwise appropriated, there are
				appropriated to the Secretary for the purposes of awarding—
							(A)phase 1 planning
				grants under the demonstration program established under this section.
				$1,500,000 for fiscal year 2010; and
							(B)phase 2
				implementation grants for child welfare workforce improvements, $5,000,000 for
				each of fiscal years 2011 through 2014.
							(2)LimitationNot
				more than $1,000,000 of the amount appropriated for fiscal year 2010 may be
				awarded to up to 4 eligible entities that pursuant to subsection (c)(1)(D)
				submit a report in lieu of receiving grant funds for conducting the assessment
				required under subsection (c)(1)(B).
						(3)ReservationThe
				Secretary shall reserve an amount equal to 5 percent of the amount appropriated
				under paragraph (1)(B) for each fiscal year for purposes of conducting the
				technical assistance, including technical assistance requested to be provided
				by the National Child Welfare Workforce Institute, and the evaluation required
				under subsection
				(e).
						.
		7.Application to
			 Indian tribes and tribal organizationsFor purposes of applying this Act or any
			 amendment made by this Act to an Indian tribe or tribal organization (as
			 defined in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b)), the Secretary of Health and Human Services may waive or
			 modify any provision of this Act or such an amendment if the Secretary
			 determines that the waiver or modification would alleviate or prevent an undue
			 burden on the Indian tribe or tribal organization, promote the health and
			 safety of children, or otherwise advance the purposes of this Act.
		
